United States Court of Appeals
                     For the First Circuit


No. 16-1549

    BEST AUTO REPAIR SHOP, INC.; ELVIS MARTÍNEZ-EVANGELISTA,

                     Plaintiffs, Appellants,

                     MARÍA BETANCOURT-BORIA,

                           Plaintiff,

                               v.

     UNIVERSAL INSURANCE GROUP; UNIVERSAL INSURANCE COMPANY;
 CARIBBEAN ALLIANCE INSURANCE COMPANY; EASTERN AMERICA INSURANCE
            AGENCY; JUANITA ORTIZ; JOHN DOE; JANE DOE,

                     Defendants, Appellees.


                          ERRATA SHEET

          The opinion of this Court issued on November 16, 2017,
is amended as follows:

          On page 2, footnote 1, line 1: "cases" is added after
the word "consolidated," but before the comma.